DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/26/2022 has been entered. Claims 1 and 9-10 have been amended. Claims 2, 5 and 7 have been canceled. Claims 1, 3-4, 6 and 8-10 are pending in the application. 

Response to Arguments
Applicant's arguments filed 08/26/2022, have been fully considered and entered but they are not persuasive.
Main Argument:
… The Examiner alleges that the claimed feature that, when it is detected that the recording apparatus has been detached from the vehicle, the detection of the event by the event detection apparatus is invalidated is obvious by alleging that the detection of the event is invalidated when the recording apparatus is detached or damaged. 
However, the Examiner has not explained why the claimed feature is obvious. 
Further, when the recording apparatus including an acceleration sensor therein is detached from the vehicle, the recording apparatus may detect acceleration that could be mistaken for an event due to falling etc..
Reply
Examiner respectfully disagree for the following reasons.
The broadest reasonable interpretation of the limitations: 1) The system detects that it has been detached, then 2) invalidate the detection of the event and hence stops recording video/images when it is not attached. 
It is obvious to one with ordinary skills, if the only recording device “camera” is “attached/detached” (LEE), to stop that camera recording “and the sensor and any event which triggers that camera”, given that the captured video/images will no longer be stored).
In other words, even if the system “may detect acceleration that could be mistaken for an event due to falling”, the system is no longer storing recorded video/images “detached”, and it is obvious to stop the recording device and the triggering sensors/events, as outlined above. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR20110041626A), hereinafter LEE, in view of Marumoto et al. (US 20110112719 A1), hereinafter Marumoto, and in further view of Kleve et al. (US 20150002674 A1) hereinafter Kleve.
Regarding claim 1, 
LEE teaches a recording apparatus (Referring to FIG. 4, the vehicle image storage device 300 [113]) comprising: 
a camera (an image input unit 310 [113]) and a medium for recording data captured by the camera (vehicle image storage device [30][31]);
a captured data acquisition unit configured to acquire captured data captured by the camera that captures an image of an outside of a vehicle (an image input unit 310 [113]; the image input unit 310 may include, for example, a surveillance camera for monitoring one or more of the vehicle side direction “i.e., one or more of front, rear, left and right” [116]-[117]); 
a processor “data processor 320 [113]” coupled to a memory storing instructions, the processor being configured to: detect an attachment/detachment state of the recording apparatus itself with respect to the vehicle (Detachable detection unit for detecting the attachment or detachment of the vehicle image storage device to generate and output the detachable information [30][31]); and detect an event (use the corresponding information “including acceleration” to determine whether the vehicle is in an accident situation or may be used as data for determining a situation before and after an accident when analyzing the accident [81]), by a sensor included in the recording apparatus (The sensing unit 220 detects information related to driving of the vehicle, “an acceleration sensor” [79]-[81]).
and when it is detected that the recording apparatus has been detached from the vehicle, not to output information indicating that the event has been detected, or stop the detection of the event ((b) generating detachment information as a result of detecting whether the vehicle image storage device is detachable; (c) generating driving information according to the use or nonuse of the vehicle using the detachable information [45]. It is obvious to one with ordinary skills, if the only recording device is detached to stop event detection which leads to video/images storing, given that the only recording device is no longer available and hence the event video/images will no longer be stored).
10a recording controller configured to store captured data as first event recording data (The data processor 320 processes the image signal input from the image input unit 310 and stores the image signal in the data storage unit 330 or in real time in a temporary storage unit (not shown), and then stores the image signal in the data storage unit 330 [118]), 
invalidate, when it is detected that the recording apparatus has been detached from the vehicle, the detection of the event 15after the detection of the detachment (detection of the attachment/detachment [99]), and store captured data after the detection of the detachment as second event recording data (The storage stores the event images together with the attachment/detachment information [123]); and
displaying one or more image or video stored on the storage device [139].   
LEE did not explicitly teach detecting an event based on acceleration occurring in the vehicle; storing, when the event detection unit has detected the event, captured data for a predetermined period of time due to the detected event;  capturing data44 DOCS 120537-152CT1/4171724 1Attorney Docket No. 120537-152CT1formed of voice data as second event recording data; and reproducing/displaying recorded video/data of the event/accident.
5Marumoto teaches detecting an event based on acceleration occurring in the vehicle (When a sharp change in acceleration has been detected by an acceleration detection unit 30 due to a collision or other adverse event [0067]); 10storing, when the event detection unit has detected the event, captured data for a predetermined period of time due to the detected event (This 10 seconds of before-and-after image and sound information undergoes predetermined processing by the vehicle control unit 8, and is configured to be recorded as digitally compressed video information [0067]); capturing data44 DOCS 120537-152CT1/4171724 1Attorney Docket No. 120537-152CT1formed of voice data as second event recording data (In step S62, a check is made to determine whether the functions of the camera 26 and the microphone 28 remain safe and undamaged after a change in acceleration has been detected. Even if one of the two is undamaged, the process proceeds to step S64. If the functions of either the camera 26 or the microphone 28 are safe, then FIFO recording to the buffer memory is continued because the information continues to be sent from at least one or the other even after a change in acceleration has been detected [0095]).  In the case where the recording apparatus has been detached/damaged, the video data photographed by the recording apparatus can be regarded as invalid data, and in order to improve the efficiency of data storage, it is obvious to one with ordinary skills in the art to save only the sound data after the detachment/damage is detected so as to reduce the occupation of the memory space.
However It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Marumoto to the teachings of LEE. The motivation for such an addition would be to provide a vehicle traveling state recording device that provides greater reliability of the evidentiary strength of recorded abnormality information (Marumoto [0036]). 
However, it is obvious to one with ordinary skills in the art that the main reason for storing images/videos is to reproduce/display it later, specifically to asses data related to vehicle accident; LEE and Marumoto did not explicitly teach reproducing/displaying recorded video/data of the event/accident.
Kleve teaches reproducing/displaying recorded video/data of the event/accident (an insurance carries provided the memory stick which wirelessly communicated and connected to its server [0015]. a mobile device for storage through a suitable vehicle communication system, including but not limited to SYNC.  This data may include data from any or all of the sensors, as well as time identification and vehicle or driver profile [0022]; Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kleve to the teachings of LEE and Marumoto. The motivation for such an addition would be to typical vehicle insurance application to asses vehicle accident (Kleve [0015][0022]). 

Regarding claim 3, is rejected under the same reasoning as claim 1, where LEE teaches the detection of the detachment of the recording device, stores this information in addition to the recorded images.

Regarding claim 4, is rejected under the same reasoning as claim 3, where the claims do not define the first period/second period, and in order to improve the efficiency of data storage while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately, and temporarily invalidate the event detection section.

Regarding claim 6, is rejected under the same reasoning as claim 1, where the claim does not define the first period/second period, and in order to improve the efficiency of data recoding/displaying while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately on another device “mobile” for reproducing/displaying of the event data (Kleve [0015][0022]).

Regarding claim 8, 
LEE and Marumoto and Kleve teaches all the features of claim 1, as outlined above.
LEE did not explicitly teach transmission and/or reception of data to/from a predetermined communication destination, wherein the communication controller transmits, besides first event 20recording data, second event recording data stored
Marumoto further teaches transmission and/or reception of data to/from a predetermined communication destination, wherein the communication controller transmits, besides first event 20recording data, second event recording data stored (data after an accident is prevented from being overwritten by transmitting data recorded before and after an accident via an antenna [0250]. The traveling information recording device has a communication unit for transmitting traveling information to the outside of the vehicle, and the communication unit transmits to the outside of the vehicle [0265]). It is obvious to one with ordinary skills in the art in light of the actual needs to store/transfer various events/images.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Marumoto to the teachings of LEE. The motivation for such an addition would be to provide a vehicle traveling state recording device that provides greater reliability of the evidentiary strength of recorded abnormality information (Marumoto [0036]). 

Regarding claim 9 “method” and claim 10 “CRM” are rejected under the same reasoning as claim 1 “apparatus”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419